Title: To James Madison from John Armstrong, 10 June 1813
From: Armstrong, John
To: Madison, James


Sir,
War Dept. 10 June 1813.
The Vice President and Mr. Campbel suggest the propriety of your recalling the first list of Military nominations this morning, for the purpose of supplying the names of the States from which the Officers have been taken & of distinguishing between promotions & original appointments. I have the honor to be Sir, With great respect Your Most Obedient humble servant
J Armstrong
